i          i         i                                                                             i       i        i




                                     MEMORANDUM OPINION

                                              No. 04-09-00111-CV

                                         IN RE NACHO JIMENEZ

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 25, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 19, 2009, relator filed a petition for writ of mandamus and a motion for

emergency temporary relief. The court has considered relator’s petition for writ of mandamus and

is of the opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the motion for emergency temporary relief are DENIED. See TEX . R. APP . P. 52.8(a).



                                                                         PER CURIAM




           1
          … This proceeding arises out of Cause No. 08-01-23163-MCVAJA, styled Soila Gonzalez Martinez v. Nacho
Jimenez, pending in the 365th Judicial District, Maverick County, Texas, the Honorable Amado J. Abascal, III presiding.